Citation Nr: 1728262	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to service-connected disabilities. 

2. Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for arthritis of the left elbow, to include as secondary to service-connected disabilities. 

4. Entitlement to service connection for low back degenerative disc disease (DDD), to include as secondary to service-connected disabilities. 

5. Entitlement to service connection for Graves' disease, to include as secondary to service-connected disabilities. 

6. Entitlement to an initial disability rating in excess of 50 percent prior to October 20, 2011, and higher than 70 percent thereafter, for service-connected depression and posttraumatic stress disorder (PTSD). 

7. Entitlement to an initial disability rating in excess of 40 percent for duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia. 

8. Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma prior to July 15, 2016.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, October 2006, March 2008, and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The January 2006 rating decision granted service connection for status post-operative duodenal ulcer due to gastrocolic reflux with persisting indigestion and dyspepsia with a rating of 40 percent effective August 22, 2005.  In February 2006, the Veteran requested an effective date of June 20, 2005, for his service-connected duodenal ulcer disability; and in March 2006, he appealed the assigned rating.  In a March 2006 rating decision, the RO granted an earlier effective date of June 20, 2005, for the grant of service connection; the date requested by the Veteran.  The benefit sought having been fully granted, the issue of an earlier effective date for the grant of service connection for the duodenal ulcer disability is no longer on appeal.

The October 2006 rating decision granted service connection for depression with a rating of 30 percent effective March 7, 2006; and denied service connection for PTSD.  In an August 2007 rating decision, the RO granted service connection for PTSD in combination with the Veteran's service-connected depression, and continued the initially assigned rating of 30 percent.  The RO also continued the 40 percent rating for the Veteran's service-connected duodenal ulcer disability, and denied entitlement to a total disability due to individual unemployability (TDIU). 

The March 2008 rating decision denied, in pertinent part, service connection for arthritis of the knees, hips, and left elbow; DDD of the low back; and Graves' disease. 

The August 2011 rating decision granted service connection for non-Hodgkin's lymphoma with a noncompensable rating effective May 15, 2009. 

In August 2011, the Board remanded the issues of the propriety of the assigned ratings for the Veteran's service-connected psychiatric and duodenal ulcer disabilities; the appeals for service connection for bilateral knee arthritis, bilateral hip arthritis, left elbow arthritis, low back DDD, and Graves' disease; and the issue of entitlement to a TDIU for additional development, including acquisition of VA examinations.

In August 2012, the Veteran filed a notice of disagreement regarding the effective date of service connection and the assigned rating for his non-Hodgkin's lymphoma disability. 

In an April 2013 rating decision, the RO, in pertinent part, granted entitlement to a TDIU effective March 7, 2006; and increased the rating for the Veteran's service-connected psychiatric disability to 50 percent effective from March 7, 2006 (the date of service connection) until October 20, 2011, when a 70 percent rating was assigned.  The Veteran did not indicate satisfaction with the grant of this rating, and this issue therefore remains on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

In April 2014, the Veteran perfected an appeal regarding the assigned rating for his service-connected non-Hodgkin's lymphoma disability.  He did not appeal the effective date of service connection.

In May 2014, the Board remanded the issues of the propriety of the assigned ratings for the Veteran's service-connected psychiatric and duodenal ulcer disabilities; and the appeals for service connection for bilateral knee arthritis, bilateral hip arthritis, left elbow arthritis, low back DDD, and Graves' disease for additional development, including acquisition of Social Security Administration (SSA) disability records.  In that decision, the Board pointed out that the RO had granted entitlement to a TDIU in its April 2013 rating decision and determined that the issue of entitlement to a TDIU was no longer in appellate status.

In May 2016, the Board remanded the claims currently on appeal for a VA examination to determine the severity of the Veteran's non-Hodgkin's lymphoma, and for the RO to issue a supplemental statement of the case (SSOC) readjudicating all the claims on appeals based on new evidence associated with the claims file since the last adjudication.  

In May 2016, the RO granted service connection for bilateral lower extremity neuropathy associated with non-Hodgkin's lymphoma, effective March 20, 2015; and bilateral upper extremity neuropathy associated with non-Hodgkin's lymphoma, effective April 1, 2016.  In June 2016, the RO granted service-connection for anemia associated with non-Hodgkin's lymphoma, effective April 1, 2016.  

In June 2016, the Veteran was afforded a VA examination for his non-Hodgkin's lymphoma.  In July 2016, the RO granted a 100 percent disability rating for the Veteran's non-Hodgkin's lymphoma, effective July 15, 2016.  This constitutes a full award of the benefits sought on appeal with respect to this claim from July 15, 2016.

In September 2016, the RO issued an SSOC readjudicating all the claims on appeal.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  The Veteran does not have a bilateral knee disability that is due to disease or injury in service, or caused by or aggravated by a service-connected disability.

2.  The Veteran does not have a bilateral hip disability that is due to disease or injury in service, or caused by or aggravated by a service-connected disability.

3.  The Veteran does not have a left elbow disability that is due to disease or injury in service, or caused by or aggravated by a service-connected disability.

4.  The Veteran does not have a low back disability that is due to disease or injury in service, or caused by or aggravated by a service-connected disability.

5.  The Veteran does not have Graves' disease that is due to disease or injury in service, or caused by or aggravated by a service-connected disability.

6.  From March 7, 2006, the symptoms and overall impairment caused by the Veteran's psychiatric disability more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total and social impairment.

7.  The Veteran's post-operative duodenal ulcer disease manifested by moderate symptoms of indigestion, acid reflux, and diarrhea after meals; it is not manifested by hypoglycemic symptoms with malnutrition and anemia.

8.  Prior to July 15, 2016, the Veteran's non-Hodgkin's lymphoma has not recurred nor metastasized since the conclusion of his cancer treatment in January 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a left elbow disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for Graves' disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  From March 7, 2006, the criteria for an initial rating of 70 percent, but not higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411-9434 (2016).

7.  The criteria for an initial rating in excess of 40 percent for status post-operative duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, DC 7305-7308 (2016).

8.  The criteria for an initial compensable rating for non-Hodgkin's lymphoma prior to July 15, 2016, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.117, DC 7715 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters on September 15, 2005; May 3, 2006; and January 14, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; military personnel records; private and VA treatment records; SSA records; and several VA examinations reports.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.


II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 


Joints

The Veteran contends that he has osteoarthritis of the bilateral knees, hips, left elbow, and low back (herein after "joints"), which are due to or a result of service, or caused by or aggravated by his service-connected disabilities, specifically PTSD and/or duodenal ulcer.

STRs are silent as to any complaints, treatments, or diagnoses for joint problems.  A March 1965 enlistment medical report of examination was normal for musculoskeletal clinical evaluation, and a March 1969 separation medical report of examination was likewise normal.

November 1994 private treatment records indicate right knee pain since June 1993, and the Veteran denied any significant injury.  A September 1993 magnetic resonance imaging (MRI) showed possible tear within the posterior horn residual medial meniscus and significant degenerative changes.  X-rays showed virtually complete loss of joint spaces.  Records in December 1995 reflect back pain mainly over the left side.  X-rays in January 1996 document tricompartmental osteoarthritis with total collapse of the right knee, and significant osteoarthritis of the left knee with medial compartment collapse.  

December 2006 VA treatment records indicate worsening right hip pain over the last eight months.  The Veteran reported that he had bilateral total knee replacements approximately 10 years before.  X-rays revealed advanced osteoarthritis of the right hip with complete loss of joint space.  A December 2010 bone scan showed scattered areas of increased activity in the spine that were "most likely degenerative in nature."

A November 2011 VA examination report reflects osteoarthritis of both knees and the right hip status post total joint replacement in those three areas.  The examiner noted that these surgeries were done much earlier in life than was typically seen with degenerative arthritis.  The examiner also noted severe lumbar DDD status post back surgery in 1999.  There was no evidence of arthritis in the left elbow; the joint space was well maintained, and there were no abnormal physical findings in this area.  The examiner opined that it was less likely than not that the Veteran's joint problems were due to or aggravated by stress or an autoimmune condition.  The examiner noted that the Veteran did not have any identifiable immune system abnormality, and that arthritis was non-inflammatory and in no way related to any immune system abnormality.  The examiner further stated that osteoarthritis was not known to be caused or worsened by stress.  However, the examiner did note that the Veteran had an abnormal iron panel and was suspicious for hemochromatosis, which was a known cause of premature osteoarthritis.  The examiner ordered a blood panel that revealed abnormally high serum iron and transferrin saturation.  He noted that the Veteran's diagnosis chart included premature osteoarthritis, cardiomyopathy, and hypopituitarism, all of which could be manifestations of hemochromatosis.  

An April 2013 VA examination report noted the Veteran's diagnoses of joint problems, and opined that it was less likely than not that his joint disabilities were either caused or aggravated by his service-connected duodenal ulcer.  The examiner found that it was also less likely than not that any systemic or nutritional deficiencies associated with the service-connected duodenal ulcer caused or aggravated the joint disorders.  The examiner noted that duodenal ulcer and gastrocolic reflex were not considered risk factors for development of osteoarthritis.  He explained that as of April 30, 2013, the Mayo Clinic listed the following risk factors for osteoarthritis:  older age, female gender, congenital bone deformities, joint injuries, obesity, occupations that promoted repetitive stress on particular joints, diabetes, hypothyroidism, gout, and Paget's disease of bone.  He found that this Veteran's overall risk factors for osteoarthritis included age, obesity (noting that his body mass index (BMI) ranged from 25.42 to 31.44 from May 30, 2002, to January 14, 2013, per VA records), work as a mechanic, and hypothyroidism (history of Graves' disease status post ablation and Synthroid replacement in 2005).  The examiner also observed that the Veteran was recently diagnosed with hemochromatosis, which was considered a significant risk factor for arthropathy (joint disease). 

A May 2013 VA addendum opinion reflects that it was less likely than not that the Veteran's joint problems were caused by or aggravated by his service-connected PTSD.  The examiner opined that the Veteran's multiple medical conditions and his PTSD were likely "totally separate and in no way related."  He noted that in the Veteran's case, there did not appear to be any causal relationship between the Veteran's multiple medical conditions and his PTSD, and that there was no indication that the Veteran's medical conditions had been adversely affected by his PTSD. 

For the following reasons, the Board finds that service connection for joint problems, specifically osteoarthritis of the bilateral knee, hips, left elbow, and low back disorders, is not warranted.

As it pertains to the Veteran's claim for service connection for a left elbow disability, the November 2011 VA examiner found that there was no evidence of arthritis in the left elbow, and x-rays showed that the joint space was well maintained and that there were no abnormal physical findings in the area.  To the extent that the Veteran has indicated he experienced left elbow pain or related symptoms, the question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that any left elbow symptoms experienced by the Veteran are not due to disease or injury.  It follows that they are not due to disease or injury in service or to a service connected disease or injury.


In addition, the Veteran has been diagnosed with osteoarthritis of the bilateral knees, hips, and low back.  

As a preliminary matter, the Board finds that the theory of entitlement to service connection for these disabilities on a direct basis has not been raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory"); Robinson v. Peake, 21 Vet. App. 545, 553 (2008) ("[T]he Board's obligation to analyze claims goes beyond the arguments explicitly made. However, it does not require the Board to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements all relate to the secondary theory discussed below.  Moreover, the direct theory is not raised by the evidence of record as the STRs are silent as to any complaints, treatments, or diagnoses for bilateral knees, hips, or low back problems during service, separation examination was normal, and there is no lay or medical evidence indicating symptoms manifested until many years after service or otherwise of a possible association between these disabilities and service.

Further, the evidence of record is against the Veteran's claim that his joint problems are due to or aggravated by his service-connected disabilities.  The November 2011 VA examiner opined that stress and autoimmune disorders were not risk factors in the development of osteoarthritis.  Instead, the November 2011 VA examiner noted the Veteran's abnormal iron panel, which was suspicious for hemochromatosis, a known cause of premature osteoarthritis.  Likewise, the May 2013 VA examiner explained that there was no causal relationship between PTSD and osteoarthritis, and that in the Veteran's particular case there was no evidence of a relationship and the conditions were likely "totally separate and in no way related."  Further, the April 2013 VA examiner explained that the Veteran's service-connected duodenal ulcer, or any nutritional deficiency associated with his duodenal ulcer, less likely than not caused or aggravated his joint problems because these were not considered risk factors for osteoarthritis.  The examiner noted that the Veteran's risk factors for osteoarthritis included older age, obesity, his work as a mechanic and his hypothyroidism (Graves' disease, which is addressed below).  The examiner also noted that the Veteran had been diagnosed with hemochromatosis, which, as noted by both the November 2011 and April 2013 VA examiners, was considered a significant risk factor for arthropathy (joint disease) and early osteoarthritis.

The Board has also considered the Veteran's statements concerning the etiology of his joint conditions.  While the Veteran is competent to report his joint symptoms, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service or a service-connected disability relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his joint conditions are not competent.   

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a bilateral knee, bilateral hip, left elbow, and low back disability due to disease or injury in service, or due to or aggravated by a service-connected disability.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Graves' Disease

The Veteran contends that he has residuals of Graves' disease due to or a result of service, or caused by or aggravated by his service-connected disabilities, specifically PTSD and duodenal ulcer.

STRs are silent as to any complaints, treatments, or diagnoses for Graves' disease.  A March 1965 enlistment medical report of examination was normal for endocrine clinical evaluation, and a March 1969 separation medical report of examination was likewise normal.

May 2006 private treatment records reflect a past medical history of Graves' disease, status post radioactive iodine ablative therapy in May 2004.  A December 2008 medical treatment record indicated that the Veteran was on replacement therapy, and denied any signs or symptoms to support under or over replacement.

A November 2011 VA examination report documents that the Veteran was diagnosed with Graves' disease in the past, but that there was no evidence of any type of organ specific or systemic autoimmune syndrome or, for that matter, any other immune system abnormality with the Veteran.  

An April 2013 VA examination report reflects that the Veteran was previously diagnosed with Graves' disease, but that it was less likely than not that his diagnosis was due to or aggravated by his service-connected duodenal ulcer or any associated nutritional deficiencies.  The examiner explained that duodenal ulcer and gastrocolic reflex were not considered risk factors in the development of Graves' disease.  Further, as of April 30, 2013, the Mayo Clinic listed the following risk factors for Graves' disease: Family history/genetic risk, female gender, age over 40 years old, autoimmune disease such as type 1 diabetes or rheumatoid arthritis, emotional or physical stress among people who are genetically susceptible, pregnancy, and smoking.  The examiner found that the Veteran's risk for Graves' disease included emotional stress, and a remote history of smoking.

A May 2013 VA addendum opinion indicates that it was less likely than not that the Veteran's Graves' disease was caused by or aggravated by his service-connected PTSD.  The examiner opined that the Veteran's Graves' disease and his PTSD were likely "totally separate and in no way related."  He noted that in the Veteran's case, there did not appear to be any causal relationship between the Veteran's Graves' disease and his PTSD, and that there was no indication that the Veteran's medical conditions had been adversely affected by his PTSD. 

Upon review of the documents of record, the Board finds that service connection for Graves' disease is not warranted.  As an initial matter, the Board notes that the Veteran continued to take Synthroid, a replacement therapy for this thyroid, as a result of his May 2004 Graves' disease.  As such, the Veteran has met the current disability requirement.

As a preliminary matter, the Board finds that the theory of entitlement to service connection for Graves' disease on a direct basis has not been raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory"); Robinson v. Peake, 21 Vet. App. 545, 553 (2008) ("[T]he Board's obligation to analyze claims goes beyond the arguments explicitly made. However, it does not require the Board to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements all relate to the secondary theory discussed below.  Moreover, the theory is not raised by the evidence of record as the STRs are silent as to any complaints, treatments, or diagnoses relating to Graves' disease, separation examination was normal, and there is no lay or medical evidence indicating symptoms manifested until many years after service or otherwise of a possible association between this disability and service.

Further, the evidence of record is against the Veteran's claim that his residuals of Graves' disease are due to or aggravated by his service-connected disabilities.  The April 2013 VA examiner found that the Veteran's duodenal ulcer was not a risk factor for the Veteran's Graves' disease, but that emotional stress and remote history of smoking could be risk factors.  However, the May 2013 VA examiner opined that the Veteran's PTSD less likely than not caused or aggravated the Veteran's Graves' disease.  The May 2013 VA examiner specifically noted that there was no evidence in the claims file of a causal relationship between the Veteran's PTSD and Graves' disease, and that, instead, the conditions were "totally separate and in no way related."  This statement, indicating a complete lack of relationship between the PTSD and Graves' disease, is broad enough to indicate a lack of aggravation as well as causation. El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (request for an opinion whether a non-service condition "was related to" a service connected condition "could . . . be interpreted as including a request for an opinion on aggravation"); Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (mem dec, Sept. 22, 2014) (a medical opinion indicating a lack of relationship between left and right ankle disabilities was adequate even though it did not specifically say "not aggravated," because read as a whole it encompassed aggravation (citing Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record)).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

The Board has also considered the Veteran's statements concerning the etiology of his Graves' disease.  While the Veteran is competent to report his residuals of Graves' disease and past diagnosis, the question of whether it was a result of or aggravated by a disease or injury that is due to service or a service-connected disability relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his Graves' disease are not competent.   

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have Graves' disease or residuals due to disease or injury in service, or due to or aggravated by a service-connected disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's filed his claim for an increased rating for his psychiatric disorder in August 2007.  His PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411 as 50 percent disabling. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id. and this case was certified in February 2014, the Board will not consider them in this decision.

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

October 2005 VA treatment records reflect that the Veteran was alert; oriented as to time, person, and place; and able to sustain a conversation without any signs of psychosis.  His affect was mildly constricted with an underlying dysphoric mood; he denied suicidal or homicidal ideations, as well as auditory or visual hallucinations; he had fair impulse control, insight, and judgment; and he was not hopeless, but felt helpless.  He was diagnosed with depression and assigned a GAF score of 55.

A November 2005 VA examination report documents a history of depression off and on for the last 12 years, which the Veteran attributed in large part to his inability to work following his bilateral knee replacements, back problems, and osteoarthritis.  The Veteran reported he experienced insomnia, decreased appetite, decreased libido, and anergia following his myocardial infarction.  He stated that he had not joined any of the Vietnam veteran groups, tended to avoid war related movies, and had never gone to visit the Vietnam wall.  He reported that he had difficulty concentrating.  He stated that he had friends, that he currently lived with his wife of 30 years, and that he had two daughters.  He remarked that he had a close relationship with his family members.  He was casually dressed and cooperative, and there was no inappropriate behavior noted.  His eye contact was good, his speech was normal, and he had no thought process or communication impairments.  The Veteran denied any delusions, hallucinations, and suicidal and homicidal ideations.  He was oriented, and denied any obsessive or ritualistic behavior, panic attacks, or problems with poor impulse control.  He had a diagnosis of major depressive disorder and was assigned a GAF score of 55. 

VA treatment records in 2006 reflect no marked changes in clinical condition.  The Veteran stated that he still experienced mood disturbance, but not as much as in the past.  He reported a few episodes of restlessness at night and that he still had dreams from being in the Navy.  He continued to feel guilty, but things seemed to be getting better.  His sleep pattern remained the same and his appetite was fair.  He reported adequate social activities.  He was ambulatory; not in distress; alert; oriented to time, person, and place; and able to sustain a conversation without any signs of psychosis.  His affect was mildly constricted with underlying dysphoric mood; he denied suicidal and homicidal ideation; and he had fair impulse control, insight, and judgment.  He was diagnosed with depression and assigned GAF scores of 55 and 60. 

A February 2007 VA examination report indicates that the Veteran was "not too good" due to his medical problems.  The Veteran reported that his anxiety and depression had increased as a result of his worsening medical problems, specifically his duodenal ulcer, but noted that all his medical problems had taken an emotional toll on him.  He reported experiencing severe insomnia, passive suicidal thoughts such as wishing he would not wake in the morning because of the burden he was on everyone, decreased appetite with associated weight loss, anergia, anhedonia, feelings of hopelessness and helplessness, nightmares, and avoidance of crowds and people.  He reported he was close to his wife of 32 years and daughters, and lived with his wife and dog.  He was casually dressed; and had good eye contact, normal speech, and intact thought process.  He denied any delusions, hallucinations, and homicidal ideations.  He was oriented, but reported some problems with both short-and long-term memory.  He denied any psychosis, obsessive or ritualistic behavior, or panic attacks.  He was assigned a GAF score of 62 for his PTSD, and of 50 for his depression associated with his medical problems.

A June 2010 VA examination report reflects recurring nightmares two to three times per week, flashbacks, and avoidance of crowds and engaging with others like before.  He stated that he loved his family but that "at times it [was] hard for them to love [him]."  He reported that he slept in a recliner for four hours, that he was irritable and had outbursts of anger, difficulty concentrating, exaggerated startle reflex, and experienced problems with short-term memory loss.  He endorsed feelings of depression with anergia, anhedonia, hopelessness, and helplessness.  He stated that he lived with his wife in a mobile home, but that he was not as close with his wife, his children, and her extended family as he should be.  He was casually dressed and tearful, but did not display any inappropriate behavior.  He had good eye contact,; normal speech; intact thought process; and no delusions, hallucinations, suicidal ideation, or homicidal ideation.  He was assigned a GAF score of 42, and the examiner noted that it was not possible to provide separate GAF scores for the Veteran's multiple mental disorders (PTSD and depression due to his medical problems) without resorting to mere speculation.  The examiner found that the Veteran's depression had increased since his February 2007 VA examination.

VA treatment records in 2010 and 2011 document that the Veteran felt useless and inadequate; that he had suicidal thoughts; and that he continued to experience nightmares, anxiety, forgetfulness, irritability, and decreased appetite.  He reported that he continued to live with his wife, but that his relationship with his daughters was strained and he was no longer allowed to see his grandchildren.  He was assigned GAF scores of 53 and 55.

An October 2011 VA examination report reflects that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, and disturbance of motivation and mood.  The examiner found that his symptoms of PTSD had gotten significantly worse since the last evaluation, and that his depression was currently a part of his PTSD diagnosis.  The examiner opined that the Veteran was unemployable and met the criteria for individual unemployability.  He described the Veteran as permanently and totally disabled due to his severe symptoms of PTSD, and stated that he would be unable to focus his attention at the present time, have difficulty getting along with co-workers, and have difficulty motivating himself to get up in the morning and go to work due to his severe symptoms of PTSD.  The examiner assigned a GAF score of 46 and found that the Veteran met the criteria of occupational and social impairment with reduced reliability and productivity.

In a November 2012 letter, the Veteran stated that he was unable to stay asleep despite taking medication, that he was always tossing and turning during the night, and that his wife told him he looked restless and talked in his sleep.  He explained that he was having concentration and memory problems, such as forgetting where he placed an object or asking the same question after five minutes without any recollection that he had already received an answer.  He reported that it was difficult for him to retain information, especially as it concerned his health and medical treatment.  He also stated that his anxiety had increased and that he experienced anxiety attacks on days he had doctors' appointments.  He reported that he used to be outgoing, but he now avoided being in crowds or around people, preferring to be quiet and alone.  He also explained that he used to be interested in old cars and enjoyed antiquing, but that he lost interest and did not like participating in anything anymore.  He described difficulties being around family members, which affected his ability to deal with them appropriately.  He stated that he was able to be with his daughters and grandchildren for about five minutes before he found himself "shutting down."  He also described his mood swings and anger outbursts, which caused him to throw things like the remote control.  He stated that he had become very depressed about his health and how it affected his wife's life, often wondering if "life would just be better without [him]."  He endorsed loss of appetite and accompanying weight loss from 210 pounds to 183 pounds.

VA treatment records from 2012 to 2016 reveal that the Veteran was compliant with his medication and denied any recurrence of severe depression or PTSD symptoms.  The physicians noted that the Veteran's mood and sleep patterns were stable with medication and that he was no longer attending his previous PTSD support group.  The Veteran was ambulatory, not in distress, alert, oriented three times, and able to sustain conversation without any signs of psychosis.  He had mildly constricted affect with underlying dysphoric mood; he denied any delusion, hallucinations, and suicidal or homicidal ideation; and he had fair impulse control, insight, and judgment.  He was not hopeless, but he felt helpless.  The diagnosis was depression and PTSD, and he was assigned a GAF score of 55.

As previously noted, the Veteran has a 50 percent disability rating from March 7, 2006, to October 20, 2011; and a 70 percent disability rating thereafter.  Upon review of the evidence of record, the Board finds that an initial disability rating of 70 percent, but not higher, for psychiatric disorder is warranted for the entirety of the appeal period.  

Prior to October 20, 2011, the evidence shows that the Veteran reported suicidal thoughts and passive suicidal ideation in February 2007, July 2010, and August 2010.  The record also reflects that the Veteran had short- and long-term memory loss starting in February 2007, and that his relationship with his family had become strained and he was no longer allowed to see his grandchildren.  In addition, the Veteran endorsed continuous nightmares and impaired sleep, intrusive thoughts, irritability, anger outbursts, and decreased appetite.  He also stated that he avoided crowds, had difficulty concentrating, and had exaggerated startle reflexes.

Based on the evidence above, the Board finds that from March 7, 2006, to October 20, 2011, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.  From October 20, 2011, the evidence continues to show that the Veteran lived with his wife and had a strained relationship with his family.  In his November 2012 letter, the Veteran explained that he was able to be with his daughters and grandchildren for about five minutes before he found himself "shutting down."  The evidence also shows that although the Veteran had some friends and was a member of the VFW, he did not spend time with them because he did not like crowds or to be around people.  Further, the Veteran continued to experience suicidal ideation, memory impairment, difficulty concentrating, and impaired impulse control.  He also continued to endorse symptoms of depression, anxiety, chronic sleep impairment, and disturbance of motivation and mood.  As such, the Board finds that from October 20, 2011, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.

The Veteran's symptoms did not at any time, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  For the entirety of the appeal period, the Veteran maintained a good relationship with his wife, and he did not exhibit symptoms listed in the criteria for a 100 percent rating such as persistent delusions or hallucinations, disorientation to time and place, or gross impairment in thought processes or communication or their equivalents.

Notably, the assigned GAF scores of 42, 46, 50, 55, 53, and 60 are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores ranging between 42 and 60, during which time he endorsed suicidal ideations, chronic sleep impairment, depression, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but no higher.  

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, DC 9411-9434.

Duodenal Ulcer

The Veteran's duodenal ulcer has been assigned a 40 percent disability rating under DCs 7305-7308.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016).  

Under DC 7308, which refers to post-gastrectomy syndromes, a 60 percent rating is warranted for severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  A 40 percent rating is warranted for moderate symptoms with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals, but with diarrhea and weight loss.  38 C.F.R. § 4.114.

Under DC 7305, which addresses duodenal ulcers, a 60 percent rating is warranted for severe symptoms associated with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for moderately severe symptoms manifested by symptoms less than "severe," but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  38 C.F.R. § 4.114.

The words "slight," "moderate," "moderately severe," "marked," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

January 2005 private treatment records reflect no abdominal pain; no history of nausea, vomiting, diarrhea, or constipation; and no melena or hematochezia. 

An October 2005 VA examination report indicates that the Veteran continued to have indigestion that occurred several times a week, which he treated with Rolaids.  He reported nocturnal regurgitation that occurred once or twice per week, which he treated by elevating his head with pillows and taking Rolaids.  The Veteran endorsed diarrhea that seemed to occur four to six times per day on a daily basis, almost as soon "as his food hit his stomach."

A February 2007 VA examination report reflects periodic indigestion, but no ulcer pain.  The Veteran stated that post-surgery, he noticed periumbilical pain after eating, followed immediately by diarrhea.  The Veteran reported that he had two to five bowel movements per day; and that he experienced bloating, distension, and diarrhea on a daily basis one to three times a day.  The examiner noted that he was correctly diagnosed with postoperative gastrocolic reflux and that his ulcer was minimally symptomatic and treated with Omeprazole.  On examination, there was minimal epigastric tenderness, no lower abdominal tenderness but obvious distension and bloating, and complains of discomfort when the examiner palpated the lower quadrants bilaterally.  The examiner stated that there was no treatment for this, and that the Veteran had "learned to live with it."  He explained that it was an uncommon and unpleasant association with ulcer surgery that would not "go away" but that also should not worsen.  He described it as being "annoying on a daily basis in that he [had] to deal with urgent trips to the toilet and diarrhea."

Private treatment records in December 2008 document normal appetite; and no dysphagia, heartburn, nausea, vomiting, or diarrhea.  

VA treatment records in October 2009 indicate indigestion, soft diarrhea-like stool, two to five bowel movements per day, fecal urgency, and bloating and gas.  The Veteran denied any abdominal pain and reported no current treatment for his symptoms other than Gas-X for the bloating as needed.  He also reported reflux, especially with bending over, but denied any nausea, vomiting, hematemesis, or melena.  The abdomen was soft and non-tender, and there was mild distention and bloating noted.  VA and private treatment records in 2009 and 2010 reflect normal appetite; and no dysphagia, heartburn, nausea, vomiting, and diarrhea.

An October 2010 VA examination report reflects that the Veteran continued to experience chronic gastroesophageal reflux disease (GERD) symptoms, which occurred depending on his food intake such as greasy, sweet, or spicy foods.  Otherwise, the Veteran reported no nausea, vomiting, or regurgitation of food.  He stated that he took Rolaids to help relieve the GERD symptoms.  He endorsed symptoms flare-ups a few times per week.

Private treatment records in 2011 indicate normal appetite; and no dysphagia, heartburn, nausea, vomiting, and diarrhea.

A November 2011 VA examination report documents chronic GERD symptoms of regurgitation of acid in his throat and occasional nausea or yellowish phlegm, which occurred when the Veteran bent over or ate certain types of food such as sweet or spicy foods.  The Veteran endorsed flare-ups several times per week but no weight or appetite changes, and no vomiting.  The VA examiner found recurring non-severe episodes of symptoms four or more times per year, abdominal pain that occurred less than monthly, mild nausea four or more times per year, and no incapacitating episodes.  The Veteran also reported soft diarrhea-like stool, two to five bowel movements per day, fecal urgency, bloating, and gas associated with his service-connected duodenal ulcer.  The examiner opined that the condition did not affect his level of energy, systemic health, or work capacity.  A May 2009 upper endoscopy revealed moderate antral gastritis.

Treatment records in 2012 document some mild GERD symptoms; normal appetite; and no dysphagia, heartburn, nausea, vomiting, and diarrhea.

VA treatment records from 2012 through 2016 reflect no complaints or treatment of gastrointestinal problems.

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that a disability rating in excess of 40 percent for status post duodenal ulcer is not warranted. 

The evidence shows that the Veteran's duodenal ulcer disability exhibited symptoms that most nearly approximate the rating criteria for a 40 percent disability rating.  Treatment records reflect that the Veteran experienced frequent episodes of epigastric disorder, specifically weekly flare-ups of symptoms of GERD and continuous indigestion, along with diarrhea immediately after meals, bloating, and gas.  However, the Veteran repeatedly denied any changes in appetite, dysphagia, heartburn, nausea, sweating, and vomiting.  Further, while the records reflect a diagnosis of anemia, it has been associated with the Veteran's non-Hodgkin's lymphoma, and not his duodenal ulcer.  Further, there are no incapacitating episodes, recurrent hematemesis or melena, or weight loss productive of definite impairment of health.

As such, an initial disability rating in excess of 40 percent for status post-operative duodenal ulcer due to gastrocolic reflux with persisting indigestion and dyspepsia is not warranted.  38 C.F.R. § 4.114, DC 7305-7308.

Non-Hodgkin's Lymphoma

The Veteran's service-connected non-Hodgkin's lymphoma was rated as noncompensable from May 15, 2009, to July 15, 2016, and is currently rated as 100 percent disabling effective July 15, 2016, under 38 C.F.R. § 4.117, DC 7715 (non-Hodgkin's lymphoma).  A 100 percent rating is assigned under DC 7715 for non-Hodgkin's lymphoma with active disease or during a treatment phase.  

A Note following DC 7715 provides:  the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be [determined] by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of [38 C.F.R.] § 3.105(e).

The Note following DC 7715 finally provides that non-Hodgkin's lymphoma should be rated on its residuals if there has been no local recurrence or metastasis of the disease.  Id.

Here, the Veteran was diagnosed with non-Hodgkin's Lymphoma in August 2008 and underwent treatment until early January 2009.  He filed his claim for service connection in May 2009.  The evidence shows that the Veteran's service-connected non-Hodgkin's lymphoma has been in remission since approximately January 2009, and there has been no local recurrence or metastasis of this disease until 2016.  

An October 2010 VA examination report documents that that the Veteran's only side-effects from the chemotherapy was numbness in his right and left feet.  

An April 2016 Disability Benefits Questionnaire (DBQ) indicates that the Veteran had anemia, fatigability, light-headedness, shortness of breath, headaches, dyspnea on mild exertion, dyspnea at rest, tachycardia, syncope, cardiomegaly, and complications or residuals requiring transfusion of platelets/red blood cell at least once every three months.

A June 2016 VA examination report documents that the Veteran did not require continuous medication to control his non-Hodgkin's lymphoma, but that he had anemia, easy fatigability toward the end of the day, and neuropathy caused by his non-Hodgkin's lymphoma.

After reviewing the evidence of record, the Board finds that a compensable rating for non-Hodgkin's lymphoma prior to July 15, 2016, is not warranted.  The Board notes in this regard that the VA examinations of record concerning the nature and severity of the Veteran's service-connected non-Hodgkin's lymphoma occurred in October 2010, April 2016, and June 2016, well after the 6-month period following the cessation of chemotherapy treatment for this disease in January 2009.  Thus, these examinations satisfied the mandatory examination requirement for non-Hodgkin's lymphoma six months after discontinuance of chemotherapy treatment outlined in DC 7715.  See 38 C.F.R. § 4.117, DC 7715 (2016).  Although the Note following DC 7715 provides that the mandatory examination conducted six months after chemotherapy treatment for non-Hodgkin's lymphoma is discontinued "shall be subject to the provisions of" 38 C.F.R. § 3.105 (e), because the Veteran had no right to the 100 percent rating assigned for non-Hodgkin's lymphoma until after service connection was established in the August 2011 rating decision (which is the factual predicate for the RO to determine the disability rating and effective date), the RO did not reduce any benefits which had vested to the Veteran based on any prior rating award when it also assigned a zero percent rating effective May 15, 2009, for the Veteran's service-connected non-Hodgkin's lymphoma in the August 2011 rating decision.  Having reviewed the record evidence, the Board concludes that the RO has complied with 38 C.F.R. § 3.105 (e) to the extent possible in this case.

While the April 2016 DBQ indicated that the Veteran experience numerous conditions, it was unclear whether these were residuals of the non-Hodgkin's lymphoma or due to the treatment he had resumed for the recurrence of his lymphoma.  On the other hand, the June 2016 VA examination reflects that the Veteran's non-Hodgkin's lymphoma has been manifested by anemia, fatigability, and neuropathy.  Further, in his April 2014 substantive appeal, the Veteran specifically requested service connection for peripheral neuropathy secondary to the lymphoma.  The Board notes that the Veteran was service-connected for bilateral upper and lower neuropathy associated with his non-Hodgkin's lymphoma in a May 2016 rating decision, and anemia associated with his non-Hodgkin's lymphoma in a September 2016 rating decision.  

As such, the Board finds that a compensable rating prior to July 15, 2016, for non-Hodgkin's lymphoma is not warranted.  The Board further finds that the Veteran has residuals of non-Hodgkin's lymphoma, for which he is being compensated via grants of service connection for all such residuals.
 
Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the rating criteria specifically contemplate the Veteran's disabilities.  Here, the Veteran's psychiatric disorder, duodenal ulcer, and non-Hodgkin's lymphoma symptoms are fully contemplated in the rating criteria.  The Veteran claims to experience depression, difficulty in establishing and maintaining effective relationships, and nightmares, which are all explicitly considered in the rating schedule.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Further, the Veteran experiences symptoms of GERD and diarrhea associated with his duodenal ulcer, which are specifically contemplated in the rating criteria.  Finally, the Veteran has been service-connected his residuals secondary to his service-connected non-Hodgkin's lymphoma, which is now rated as 100 percent due to recurrence of his lymphoma.  As the criteria contemplate the Veteran's symptoms, consideration of whether there is marked interference with employment or frequent hospitalization is not required.

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  The Board will therefore not address the issue further.


ORDER

Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for arthritis of the left elbow, to include as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for low back DDD, to include as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for Grave's disease, to include as secondary to service-connected disabilities, is denied. 

Entitlement to an initial disability rating of 70 percent, but not higher, for service-connected disabilities from March 7, 2006, is granted. 

Entitlement to an initial disability rating in excess of 40 percent for duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia is denied. 

Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma prior to July 15, 2016, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


